03/25/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0733



                                    No. DA 19-0733

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

TOBY CARL MCADAM,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 5, 2020, within which to prepare, serve, and file its response

brief.




DM                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 25 2020